Citation Nr: 1728794	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  06-03 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a prostate disorder. 

2. Entitlement to an initial disability rating in excess of 10 percent for left knee osteoarthritis prior to February 14, 2011, and 20 percent thereafter. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from January 1983 to January 1987.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from the June 2003, July 2004, September 2008, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
The RO granted service connection for osteoarthritis of the left knee and assigned an initial 10 percent rating, effective January 27, 2003.  Subsequently, in the September 2008 rating decision the RO granted a temporary 100 percent rating for convalesce, effective June 28, 2007, with the 10 percent rating continuing beginning October 1, 2007.  In the September 2014 rating decision, the RO granted an increased rating of 20 percent for left knee osteoarthritis on and after February 14, 2011.  Thus, the Veteran appeals the current 10 percent rating prior to February 14, 2011, and 20 percent thereafter. 
In October 2009, the Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In December 2015, the Board sent the Veteran a letter offering him another hearing before a different Veterans Law Judge who will ultimately decide the appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In a January 2016 response, the Veteran requested another hearing before a different VLJ at the RO.  
The case was previously before the Board in January 2011, and again in May 2016 when it was remanded for additional development.  
The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In his January 2016 correspondence, the Veteran requested to be heard at a Travel Board hearing with a different VLJ per 38 C.F.R § 20.707.  Subsequently, the RO issued a hearing notice dated October 18, 2016, to notify the Veteran of his scheduled November 15, 2016 hearing.  

Pursuant to 38 C.F.R. § 19.76:

"The agency of original jurisdiction will notify the appellant and his or her representative of the place and time of a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility not less than 30 days prior to the hearing date.  This time limitation does not apply to hearings which have been rescheduled due to a postponement requested by an appellant, or on his or her behalf, or due to the prior failure of an appellant to appear at a scheduled hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility with good cause.  The right to notice at least 30 days in advance will be deemed to have been waived if an appellant accepts an earlier hearing date due to the cancellation of another previously scheduled hearing." 

Pertinently, the law requires VA to provide a thirty day notice of a scheduled hearing to the Veteran, and in the instant matter there are only twenty-nine days between the date of the hearing notice and the scheduled hearing.  In his May 2017 informal hearing presentation the Veteran, through representation, noted that he never waived his right to a hearing.  Thus, the case must be remanded to afford the Veteran his full due process rights under the law, including being scheduled for a hearing before a VLJ.  38 U.S.C.A. § 5103A, 38 C.F.R. 3.159(b)(1), 19.76. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his January 2016 request and consistent with 38 C.F.R. § 19.76. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

